Detailed Correspondence 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. No. 20170045884 A1 to Kablaoui (“Kablaoui”).
.
Regarding claim 1, Kablaoui teaches a wearable (portable) device (item 104) for controlling an unmanned aerial vehicle (UAV – Drone 1) comprising: one or more sensors configured to detect first status information of the wearable device (see fig. 1); a communication circuit (cloud 106) configured to transmit the first status information to the UAV and receive second status information of the UAV from the UAV (note communication circuit 106 is in dual communication with the UAV 102 as illustrated in fig. 1; note fig. 2 covers the status information); and a processor (302; fig. 3) configured to: generate a control instruction according to at least one of the first status information or the second status information and control the communication circuit to transmit the control instruction to the UAV to control the UAV (¶¶0007, 0085; cl. 6).

Regarding claim 2, Kablaoui’s teaching, wherein: the one or more sensors comprise a position sensor configured to detect position information of the wearable device; and the first status information comprises the position information (¶¶0030-0033 at least).

Regarding claim 5, Kablaoui’s teaching, wherein: the one or more sensors further comprise an altitude sensor configured to detect altitude information of the wearable device; and the first status information further comprises the altitude information (altitude information is an inherent feature of GPS technology; note ¶¶0030-0033 at least).

Regarding claim 23, Kablaoui’s teaching, further comprising: a display screen configured to display the first status information and at least one of the second status information, pictures, or videos received via the communication circuit (¶¶0006, 0031, 0032, 0045, and 0054).


Allowable Subject Matter
Claims 3, 4, 6 – 22, 24, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663